Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method and system for translating a document image to an editable electronic textual document. The closest prior art, Kwak (USPAP       2018/0324,438), shows a similar system, in which, modifying, by a system comprising a processor, an image of a document, based on a noise parameter, to sharpen, and remove an item determined to be noise from, the image of the document, to generate a modified image of the document, wherein the document comprises textual information (Please note, paragraph 0082. As indicated the preprocessing unit 1000 performs at least one of shading processing, binarizing processing, and blur-processing on the original image, thereby performing operations configured to remove noise from the original image and sharpen a text). However, Kwak fails to address: “for in response to determining an amount of skew of the textual information of the modified image of the document, rotating, by the system, the modified image of the document, based on a rotation parameter, to reduce the amount of the skew of the textual information to generate a rotated image of the document, in accordance with a defined document processing criterion relating to skew reduction and

performing, by the system, character recognition on the rotated image of the document to determine characters of the textual information to generate an electronic textual document comprising the characters of the textual information”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Thursday, July 22, 2021